Case 6:12-cv-00855-RWS Document 964 Filed 10/27/20 Page 1 of 14 PageID #: 62433




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION


  VIRNETX INC. AND LEIDOS, INC.,

                      Plaintiffs,        Civil Action No. 6:12-cv-855-RWS

                v.
                                         JURY TRIAL DEMANDED
  APPLE INC.,

                      Defendant.


                     DEFENDANT APPLE INC.’S OFFER OF PROOF
Case 6:12-cv-00855-RWS Document 964 Filed 10/27/20 Page 2 of 14 PageID #: 62434




         Defendant Apple Inc. (“Apple”) respectfully submits this offer of proof with regard to the

 Court’s exclusion of evidence regarding the United States Patent and Trademark Office’s (“Patent

 Office”) reexamination and inter partes review of the patents-in-suit.

                                          INTRODUCTION

         VirnetX alleges that Apple owes damages for infringement of U.S. Patent No. 6,502,135

 (“’135 patent”) and U.S. Patent No. 7,490,151 (“’151 patent”). On March 20, 2018, the Court

 granted VirnetX’s Motion in Limine 4 (renewed from the consolidated trial), thereby precluding

 Apple from proffering evidence of the reexamination and inter partes review proceedings

 concerning the patents-in-suit. See Dkt. No. 646 at 172:20-173:2 (Mar. 20, 2018 Hr’g Tr.). But

 those post-grant Patent Office proceedings—including the undisputed fact that all of VirnetX’s

 asserted claims have been determined to be unpatentable over multiple, independent prior art

 references, subject only to Federal Circuit appeal—are relevant evidence to issues in this case,

 including on whether damages can be awarded and the amount of such damages. Commil USA,

 LLC v. Cisco Sys., Inc., 135 S. Ct. 1920, 1929 (2015) (“Invalidity is an affirmative defense that

 can preclude enforcement of a patent against otherwise infringing conduct. … [I]nvalidity is not a

 defense to infringement, it is a defense to liability.”); Fresenius USA, Inc. v. Baxter Int’l, Inc., 721

 F.3d 1330, 1340 (Fed. Cir. 2013). As such, Apple should have been permitted to introduce

 testimony and evidence concerning the reexamination and inter partes review proceedings of the

 patents-in-suit.

                                         OFFER OF PROOF

         Had the Court not excluded evidence of the reexaminations and inter partes reviews, Apple

 would have offered the following evidence:

         1.         DTX-0183 (reexamination file for the ’135 Patent (Control No. 95/001,682))

         2.         DTX-0182 (reexamination file for the ’135 Patent (Control No. 95/001,679))

                                                    1
Case 6:12-cv-00855-RWS Document 964 Filed 10/27/20 Page 3 of 14 PageID #: 62435




       3.    DTX-1303 (Ex. 1 (July 14, 2020 Final Written Decision on Remand Determining

             All Challenged Claims Unpatentable in inter partes review of the ’135 Patent

             (Case No. IPR2015-01046, Paper No. 112)))

       4.    DTX-1305 (Ex. 2 (September 14, 2020 Patent Owner VirnetX Inc.’s Notice of

             Appeal from Final Written Decision of inter partes review of the ’135 Patent

             (Case No. IPR2015-01046, Paper No. 113)))

       5.    DTX-1307 (Ex. 3 (September 15, 2020 United States Court of Appeals for the

             Federal Circuit, Notice of Docketing of appeal from Final Written Decision of

             inter partes review of the ’135 Patent (Case 2020-2271)))

       6.    DTX-0184 (reexamination file for the ’151 Patent (Control No. 95/001,697))

       7.    DTX-0185 (reexamination file for the ’151 Patent (Control No. 95/001,714))

       8.    DTX-1304 (Ex. 4 (July 14, 2020 Final Written Decision on Remand Determining

             All Challenged Claims Unpatentable in inter partes review of the ’151 Patent

             (Case No. IPR2015-01047, Paper No. 122)))

       9.    DTX-1306 (Ex. 5 (September 14, 2020 Patent Owner VirnetX Inc.’s Notice of

             Appeal from Final Written Decision of inter partes review of the ’151 Patent

             (Case No. IPR2015-01047, Paper No. 123)))

       10.   DTX-1308 (Ex. 6 (September 15, 2020 United States Court of Appeals for the

             Federal Circuit, Notice of Docketing of appeal from Final Written Decision of

             inter partes review of the ’151 Patent (Case 2020-2272)))

       11.   DTX-1309 (Ex. 7 (September 25, 2020 United States Court of Appeals for the

             Federal Circuit, Order consolidating Case 2020-2272 with Case 2020-2271))




                                             2
Case 6:12-cv-00855-RWS Document 964 Filed 10/27/20 Page 4 of 14 PageID #: 62436




       12.   Cross-examination of Kendall Larsen, CEO, President, and Chairman of VirnetX,

             on the proposition that VirnetX is and has been aware of the status of VirnetX’s

             patents and related legal proceedings, including post-grant Patent Office

             proceedings, as evidenced by the following:

             a. VirnetX keeps track of the status of VirnetX’s patents in proceedings before

                the Patent Office, and VirnetX reports those statuses publicly, including in 8-

                K, 10-K, and other SEC filings verified for accuracy and signed by Mr.

                Larsen. See, e.g., -417 Trial Tr. (Sept. 28, 2016 AM) at 110:5-16, 117:20-

                118:5; DTX-0158; DTX-0159; DTX-0931; DTX-0932; DTX-0933; DTX-

                0934; DTX-0935; DTX-0936; DTX-0937; DTX-0938; DTX-0939; DTX-

                0940; DTX-0941; DTX-0942; DTX-1139; DTX-1140.

             b. The Patent Office has repeatedly rejected the asserted claims based on

                arguments presented by Apple and others:

                     i. Apple filed an inter partes request to reexamine every claim of the

                        ’135 Patent on July 11, 2011. Cisco previously filed a separate inter

                        partes request to reexamine all claims of the ’135 Patent on July 8,

                        2011. After reviewing the two requests, the Patent Office found

                        multiple issues that presented substantial new questions of

                        patentability, and accordingly granted Apple’s request for

                        reexamination and Cisco’s request for reexamination, both on October

                        3, 2011. On February 15, 2012, the Patent Office rejected all claims of

                        the ’135 Patent in each of the reexamination proceedings because,

                        according to the examiner, the inventions were already fully disclosed




                                              3
Case 6:12-cv-00855-RWS Document 964 Filed 10/27/20 Page 5 of 14 PageID #: 62437




                      in multiple prior art references (as set forth in Apple’s and Cisco’s

                      requests). On December 13, 2012, the Patent Office issued a decision,

                      sua sponte, merging the Apple and Cisco reexaminations into a single

                      reexamination proceeding. On March 11, 2013, the Patent Office

                      issued a non-final rejection of all claims of the ’135 Patent. On

                      January 10, 2014, the Patent Office issued a non-final Action Closing

                      Prosecution, maintaining rejections of all claims of the ’135 Patent.

                      On June 12, 2014, VirnetX filed a petition to terminate reexamination

                      of claims 10-12 of the ’135 Patent. On September 17, 2014, the Patent

                      Office granted VirnetX’s petition to terminate reexamination of claims

                      10-12 of the ’135 Patent, and severed the merged Apple and Cisco

                      reexamination proceedings. On April 3, 2015, the Patent Office issued

                      a non-final Action Closing Prosecution in the Cisco reexamination,

                      maintaining rejections of claims 1-9 and 13-18 of the ’135 Patent. On

                      April 27, 2015, the Patent Office issued a non-final Action Closing

                      Prosecution in the Apple reexamination, maintaining rejections of all

                      claims of the ’135 Patent. On September 15, 2015, the Patent Office

                      issued a Right of Appeal Notice in the Apple reexamination, finally

                      rejecting all claims of the ’135 Patent. Also on September 15, 2015,

                      the Patent Office issued a Right of Appeal Notice in the Cisco

                      reexamination, finally rejecting claims 1-9 and 13-18 of the ’135

                      Patent. On October 15, 2015, VirnetX appealed the final rejections of

                      claims 1-9 and 13-18 of the ’135 Patent in the Cisco reexamination to




                                            4
Case 6:12-cv-00855-RWS Document 964 Filed 10/27/20 Page 6 of 14 PageID #: 62438




                      the PTAB. On July 29, 2016, the Patent Office issued an Examiner’s

                      Answer in the Apple reexamination maintaining every ground of

                      rejection set forth in the September 15, 2015 Right of Appeal Notice.

                      On February 6, 2018, the PTAB issued its Decision on Appeal in the

                      Cisco reexamination, affirming the Examiner’s final rejection of

                      claims 1-9 and 13-18 of the ’135 Patent. On March 6, 2018, VirnetX

                      filed a Request for Rehearing in response to the Decision on Appeal in

                      the Cisco reexamination. On January 18, 2019, PTAB issued a

                      Decision on Rehearing in the Cisco reexamination, denying the request

                      for rehearing with respect to making any changes to the grounds of the

                      rejection. VirnetX appealed that decision to the Federal Circuit on

                      March 18, 2019, the Cisco reexamination was subsequently remanded,

                      and is being held in abeyance. The claims of the ’135 Patent asserted

                      in this case, claims 1 and 7, continue to stand rejected in the

                      reexamination proceedings. See DTX-0182; DTX-0183; DTX-0935;

                      DTX-1139; DTX-1140.

                   ii. Apple filed an inter partes request to reexamine every claim of the

                      ’151 Patent on July 25, 2011. Cisco filed a separate inter partes

                      request to reexamine all claims of the ’151 Patent on August 16, 2011.

                      On October 21, 2011, after reviewing Apple’s request, the Patent

                      Office found multiple issues that presented substantial new questions

                      of patentability, and accordingly granted Apple’s request for

                      reexamination. Likewise, on October 31, 2011, after reviewing




                                            5
Case 6:12-cv-00855-RWS Document 964 Filed 10/27/20 Page 7 of 14 PageID #: 62439




                      Cisco’s request, the Patent Office found multiple issues that presented

                      substantial new questions of patentability, and accordingly granted

                      Cisco’s request for reexamination. On March 15, 2012, the Patent

                      Office issued a decision, sua sponte, merging the Apple and Cisco

                      reexaminations into a single reexamination proceeding. On April 20,

                      2012, the Patent Office rejected all claims of the ’151 Patent because,

                      according to the examiner, the inventions were already fully disclosed

                      in multiple prior art references (as set forth in Apple’s and Cisco’s

                      requests). On September 22, 2015, the Patent Office issued a non-final

                      Action Closing Prosecution, maintaining rejections of all claims of the

                      ’151 Patent. On February 24, 2016, the Patent Office issued a Right of

                      Appeal Notice, finally rejecting all claims of the ’151 Patent. On

                      March 24, 2016, VirnetX appealed the final rejections of the claims of

                      the ’151 Patent to the PTAB. On March 30, 2017, the Patent Office

                      issued an Examiner’s Answer maintaining every ground of rejection

                      set forth in the February 24, 2016 Right of Appeal Notice. The claim

                      of the ’151 Patent asserted in this case, claim 13, continues to stand

                      rejected in the reexamination proceedings. See DTX-0184; DTX-

                      0185; DTX-0935; DTX-1139; DTX-1140.

                  iii. Third-party Mangrove Partners filed a petition for inter partes review

                      of claims 1, 3, 4, 7, 8, 10, and 12 of the ’135 Patent on April 14, 2015.

                      The Patent Trial and Appeal Board (“PTAB”) found that there existed

                      a reasonable likelihood of showing unpatentability with respect to at




                                            6
Case 6:12-cv-00855-RWS Document 964 Filed 10/27/20 Page 8 of 14 PageID #: 62440




                      least one of the challenged claims of the ’135 Patent, and accordingly

                      instituted inter partes review of the ’135 Patent on October 7, 2015.

                      Apple filed a separate petition for inter partes review of the ’135

                      Patent on October 26, 2015. The PTAB accepted the Apple petition,

                      and joined it to the Mangrove Partners proceeding on January 25,

                      2016. On September 9, 2016, the PTAB issued a Final Written

                      Decision finding that that all challenged claims of the ’135 Patent,

                      including claims 1 and 7 asserted in this case, are unpatentable under

                      35 U.S.C. § 102 and/or § 103. On October 20, 2016, the PTAB denied

                      VirnetX’s Request for Rehearing and on December 16, 2016, VirnetX

                      filed a Notice of Appeal to the United States Court of Appeals for the

                      Federal Circuit. On appeal, the Federal Circuit vacated the Final

                      Written Decision and remanded to the PTAB. On July 14, 2020, the

                      PTAB issued a Final Written Decision on Remand Determining All

                      Challenged Claims Unpatentable, finding that all challenged claims of

                      the ’135 Patent, including claims 1 and 7 asserted in this case, are

                      unpatentable under 35 U.S.C. § 102 and/or § 103. VirnetX filed a

                      Notice of Appeal to the United States Court of Appeals for the Federal

                      Circuit, and VirnetX’s Opening Brief in that appeal is due on or about

                      December 28, 2020. See DTX-0912; DTX-0913; DTX-0914; DTX-

                      0940; DTX-0941; DTX-0942; DTX-1139; DTX-1140; DTX-1303;

                      DTX-1305; DTX-1307.




                                            7
Case 6:12-cv-00855-RWS Document 964 Filed 10/27/20 Page 9 of 14 PageID #: 62441




                  iv. Third-party Mangrove Partners filed a petition for inter partes review

                      of claims 1, 2, 6-8, and 12-14 of the ’151 Patent on April 14, 2015.

                      The PTAB found that there existed a reasonable likelihood of showing

                      unpatentability with respect to at least one of the challenged claims of

                      the ’151 Patent, and accordingly instituted inter partes review of the

                      ’151 Patent on October 7, 2015. Apple filed a separate petition for

                      inter partes review of the ’151 Patent on October 26, 2015. The

                      PTAB accepted the Apple petition, and joined it to the Mangrove

                      Partners proceeding on January 25, 2016. Another third party, Black

                      Swamp IP, LLC, filed a separate petition with a motion for joinder,

                      and was joined as a party on February 4, 2016. On September 9, 2016,

                      the PTAB issued a Final Written Decision finding that that all

                      challenged claims of the ’151 Patent, including claim 13 asserted in

                      this case, are unpatentable under 35 U.S.C. § 102 and/or § 103. On

                      October 20, 2016, the PTAB denied VirnetX’s Request for Rehearing

                      and on December 20, 2016, VirnetX filed a Notice of Appeal to the

                      United States Court of Appeals for the Federal Circuit. On appeal, the

                      Federal Circuit vacated the Final Written Decision and remanded to

                      the PTAB. On July 14, 2020, the PTAB issued a Final Written

                      Decision on Remand Determining All Challenged Claims

                      Unpatentable, finding that all challenged claims of the ’151 Patent,

                      including claim 13 asserted in this case, are unpatentable under 35

                      U.S.C. § 102 and/or § 103. VirnetX filed a Notice of Appeal to the




                                            8
Case 6:12-cv-00855-RWS Document 964 Filed 10/27/20 Page 10 of 14 PageID #: 62442




                             United States Court of Appeals for the Federal Circuit. VirnetX’s

                             Opening Brief in that appeal is due on or about December 28, 2020.

                             See DTX-0915; DTX-0916; DTX-0917; DTX-0940; DTX-0941;

                             DTX-0942; DTX-1139; DTX-1140; DTX-1304; DTX-1306; DTX-

                             1308.

                         v. The grounds of rejection in the reexaminations and inter partes

                             reviews include unpatentability of the challenged claims in view of

                             Takahiro Kiuchi and Shigekoto Kaihara, “C-HTTP – The

                             Development of a Secure, Closed HTTP-based Network on the

                             Internet,” the Proceedings of SNDSS 1996 (“Kiuchi”). See, e.g.,

                             DTX-0182; DTX-0185; DTX-0912; DTX-0913; DTX-0915; DTX-

                             0916; DTX-1303; DTX-1304.

                        vi. As of the date of Mr. Larsen’s testimony, every patent claim asserted

                             against Apple stands finally rejected in the Patent Office, subject only

                             to Federal Circuit appeal. See, e.g., DTX-0182; DTX-0183; DTX-

                             0184; DTX-0185; DTX-0912; DTX-0913; DTX-0914; DTX-0915;

                             DTX-0916; DTX-0917; DTX-0935; DTX-0940; DTX-0941; DTX-

                             0942; DTX-1139; DTX-1140; DTX-1303; DTX-1304; DTX-1305;

                             DTX-1306; DTX-1307; DTX-1308.1



  1
    In addition to the currently asserted patents-in-suit, several other VirnetX patents related to the
  patents-in-suit (and having nearly identical patent specifications and patent claims) have had
  their claims cancelled in post-grant proceedings, after exhausting all appeals to the PTAB and
  the Federal Circuit, including patents previously asserted against Apple in this -855 action: U.S.
  Patent Nos. 8,051,181, 8,504,697, 7,418,504, and 7,921,211. See DTX-0191 (reexamination file
  for U.S. Patent No. 8,051,181 (the “’181 Patent”) (Control No. 95/001,949)), including Ex. 8
  (June 13, 2017 Inter Partes Reexamination Certificate (reexamination Control No. 95/001,949)


                                                    9
Case 6:12-cv-00855-RWS Document 964 Filed 10/27/20 Page 11 of 14 PageID #: 62443




         13.     Testimony of Christopher Bakewell, Apple’s expert on damages, that the Patent

                 Office rejections (including the fact that the claims have been determined to be

                 unpatentable, subject only to Federal Circuit review) demonstrate that the asserted

                 claims have minimal or no utility, advantages, or value beyond what was known

                 in the prior art, and that therefore the patents-in-suit are significantly less valuable

                 than VirnetX contends.

         14.     Cross-examination of Roy Weinstein, VirnetX’s expert on damages, that the

                 Patent Office rejections (including the fact that the claims have been determined

                 to be unpatentable, subject only to Federal Circuit review) demonstrate that the

                 asserted claims have minimal or no utility, advantages, or value beyond what was

                 known in the prior art, and that therefore the patents-in-suit are significantly less

                 valuable than VirnetX contends.

         15.     Apple incorporates by reference Dkt. 717; Dkt. 692; Dkt. 418.

         Apple respectfully submits that this evidence is relevant and admissible because it tends to

  show at least that:



  (cancelling claims 1-29)) (excerpted from DTX-0191); DTX-0754 (Sept. 29, 2015 Decision on
  Appeal (reexamination Control No. 95/001,949)); DTX-0179 (file history for U.S. Patent No.
  8,504,697 (the “’697 Patent”), including Ex. 9 (Feb. 22, 2018 Inter Partes Reexamination
  Certificate (canceling claims 1-11, 14-25, and 28-30 of the ’697 Patent)); DTX-0755 (May 11,
  2015 Final Written Decision of the inter partes review of the ’697 Patent) (Case No. IPR2014-
  00237, Paper No. 41); DTX-0756 (May 11, 2015 Final Written Decision of the inter partes
  review of the ’697 Patent) (Case No. IPR2014-00238, Paper No. 41); DTX-940; DTX-0941;
  DTX-0942; Dkt. No. 75 at ¶¶ 11-13; VirnetX Inc. v. Apple Inc., 671 F. App’x 786 (Fed. Cir.
  2016). Two recent Federal Circuit decisions also found that claims of U.S. Patent Nos.
  7,418,504 (“’504 patent”) and 7,921,211 (“’211 patent”) unpatentable. See VirnetX Inc. v. Cisco
  Systems, Inc., 776 F. App’x 698, 704 (Fed. Cir. June 28, 2019) (“18-1751 Decision”); VirnetX
  Inc. v. Apple Inc., 931 F.3d 1363, 1380 (Fed. Cir. Aug. 1, 2019) (“17-1591 Decision”). In the 18-
  1751 Decision, the Federal Circuit affirmed the PTAB’s rejection of most claims of the ’504 patent.
  Thereafter, in the 17-1591 Decision, the Federal Circuit affirmed the PTAB’s rejection of claims
  of the ’504 patent and the ’211 patents.

                                                   10
Case 6:12-cv-00855-RWS Document 964 Filed 10/27/20 Page 12 of 14 PageID #: 62444




        1.            Apple did in fact contest the validity of VirnetX’s patents-in-suit, contrary

                      to the impression VirnetX seeks to give through its witness testimony,

                      proposed jury instructions, and/or argument;

        2.            Apple did in fact take action with respect to VirnetX’s patents-in-suit,

                      contrary to the impression VirnetX seeks to give through its witness

                      testimony, proposed jury instructions, and/or argument; and

        3.            VirnetX’s damages demand is excessive and unjustified given that the

                      asserted claims have been held unpatentable, subject only to Federal

                      Circuit appeal.


   Dated: October 27, 2020                          Respectfully submitted,

                                            By:     /s/ Leslie Schmidt

                                                    Gregory S. Arovas
                                                    greg.arovas@kirkland.com
                                                    Robert A. Appleby
                                                    robert.appleby@kirkland.com
                                                    Jeanne M. Heffernan
                                                    jeanne.heffernan@kirkland.com
                                                    Joseph A. Loy
                                                    joseph.loy@kirkland.com
                                                    Leslie Schmidt
                                                    leslie.schmidt@kirkland.com
                                                    Aaron Resetarits
                                                    aaron.resetarits@kirkland.com
                                                    Nathaniel L. DeLucia
                                                    nathaniel.delucia@kirkland.com
                                                    Ryan Jin
                                                    ryan.jin@kirkland.com
                                                    KIRKLAND & ELLIS LLP
                                                    601 Lexington Avenue
                                                    New York, New York 10022
                                                    Telephone: (212) 446-4800
                                                    Facsimile: (212) 446-4900

                                                    Akshay S. Deoras
                                                    akshay.deoras@kirkland.com
                                                    KIRKLAND & ELLIS LLP
                                                    555 California Street
                                                    San Francisco, California 94104


                                               11
Case 6:12-cv-00855-RWS Document 964 Filed 10/27/20 Page 13 of 14 PageID #: 62445



                                            Telephone: (415) 439-1400
                                            Facsimile: (415) 439-1500

                                            Michael E. Jones, Lead Attorney
                                            Texas Bar No. 10969400
                                            mikejones@potterminton.com
                                            POTTER MINTON
                                            A Professional Corporation
                                            110 N. College Avenue, Suite 500
                                            Tyler, Texas 75702
                                            Telephone: (903) 597-8311
                                            Facsimile: (903) 593-0846

                                            ATTORNEYS FOR APPLE INC.




                                       12
Case 6:12-cv-00855-RWS Document 964 Filed 10/27/20 Page 14 of 14 PageID #: 62446




                                 CERTIFICATE OF SERVICE

          The undersigned hereby certifies that a true and correct copy of the above and foregoing
  document has been served on October 27, 2020 to all counsel of record who are deemed to have
  consented to electronic service via ECF per Local Rule CV-5(a)(3). Any other counsel of record
  will be served by first class U.S. Mail on this same date.

                                              /s/ Leslie Schmidt




                                                 13
